—Appeal from an order of the Supreme Court, Cattaraugus County (Larry M. Himelein, A.J.), entered October 16, 2007 in a declaratory judgment action. The order, insofar as appealed from, denied the motion of defendant American States Insurance Company for summary judgment.
It is hereby ordered that the order so appealed from is affirmed without costs.
All concur except Hurlbutt, J.P, and Peradotto, J., who dissent and vote to reverse the order insofar as appealed from in accordance with the following memorandum.